On Rehearing.
In our original opinion we make the statement that Judge Hightower entered into the contract of renewal and extension of the indebtedness in issue “at a time when it was not barred by limitation.” On rehearing, appellees assign error against this conclusion, as to the first and second installments on the original debt; this point is reserved in favor of appellees for adjudication on the new trial.
Appellant assigns error against our conclusion that appellees plead that the property in issue was Mrs. Hightower’s separate property. The pleadings of appellee are ambiguous on this point, but it is our conclusion that the issue was before the lower court and, therefore, before this court. However, since the judgment in favor of appellees must be reversed, and since the testimony of Mrs. Hightower clearly raised the issue that the property was her separate property, the cause should be remanded for trial on that issue, as ordered in the original opinion.
It is not to be understood that our order of remand is in any sense a remand with instructions, but all issues are to be tried anew as presented to the court by the pleadings and evidence on the new trial.
The motions for rehearing are overruled except as herein indicated.